Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over
ONODERA et al. (2016/0333159) and in further view of FUKUHARA (2004/0166042) and MARWITZ et al. (2007/0151454).
	Regarding claims 4-5, ONODERA et al. discloses a method for manufacturing a foam molded body, comprising: 
	a step of forming a foam parison by melting and kneading a raw material resin and a foaming gas in a cylinder of an extruder to obtain a melt- kneaded resin [0024], [0076], storing the melt-kneaded resin in a cylinder of an accumulator (24) ([0076], Fig.8), and after a predetermined amount of the melt-kneaded resin is stored in the cylinder of the accumulator, moving a piston (26) of the accumulator to extrude the melt-kneaded resin from a die slit provided in a head (28) ([0076], Fig.8), and 
	a step of molding the foam parison using split molds (12a and 12b) to obtain the foam molded body ([0076]-[0079], Fig.8), wherein the molding is a blow molding in which the foam parison is molded by blowing air into cavity of the split molds ([0028], [0048]-[0055]).
	ONODERA et al. is silent to the foaming gas to be a gas obtained by removing oxygen from air with an absorbent.  However, ONODERA et al. discloses said foaming gas is nitrogen [0066] and FUKUHARA teach nitrogen gas is obtained by removing oxygen from air with an absorbent [0003], [0071].  
	ONODERA et al. modified by FUKUHARA is silent to the foaming gas to be supplied from a nitrogen gas generation unit as claimed.  However, MARWITZ et al. teaches the claimed nitrogen gas generation unit utilizing a PSA system (pressure swing adsorption system) that is commonly known in the art as a way to separate nitrogen from air and highly purify it thereafter [0169].  MARWITZ et al.’s PSA system for generating nitrogen comprises a first compressor (246), a tank (251), a nitrogen gas generator (360, 362-Fig.7c), a first buffer tank (365-Fig.7e), a second compressor (330), and a second buffer tank (708).  Therefore, it would have been obvious to one of ordinary skill in the art the nitrogen foaming gas of ONODERA et al. is obtained by removing oxygen from air with an absorbent as taught by FUKUHARA and MARWITZ et al. wherein the foaming gas is commonly known in the art to be supplied by a nitrogen gas generation unit with the claimed components as taught by MARWITZ et al.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over TOKIWA et al. (2013/0032963) and in further view of FUKUHARA (2004/0166042).
	Regarding claim 4-5, TOKIWA et al. discloses a method for manufacturing a foam molded body, comprising: 
	a step of forming a foam parison by melting and kneading a raw material resin and a foaming gas in a cylinder of an extruder to obtain a melt- kneaded resin [0094], storing the melt-kneaded resin in a cylinder of an accumulator ([0031], [0094]), and after a predetermined amount of the melt-kneaded resin is stored in the cylinder of the accumulator, moving a piston of the accumulator to extrude the melt-kneaded resin from a die slit provided in a head ([0094]), and 
	a step of molding the foam parison using split molds (22a and 22b) to obtain the foam molded body ([0025], [0094]), wherein the molding is a blow molding in which the foam parison is molded by blowing air into cavity of the split molds ([0094]).
	TOKIWA et al. is silent to the foaming gas to be a gas obtained by removing oxygen from air with an absorbent.  However, TOKIWA et al. discloses said foaming gas is nitrogen [0027] and FUKUHARA teach nitrogen gas is obtained by removing oxygen from air with an absorbent [0003], [0071].  
	TOKIWA et al. modified by FUKUHARA is silent to the foaming gas to be supplied from a nitrogen gas generation unit as claimed.  However, MARWITZ et al. teaches the claimed nitrogen gas generation unit utilizing a PSA system (pressure swing adsorption system) that is commonly known in the art as a way to separate nitrogen from air and highly purify it thereafter [0169].  MARWITZ et al.’s PSA system for generating nitrogen comprises a first compressor (246), a tank (251), a nitrogen gas generator (360, 362-Fig.7c), a first buffer tank (365-Fig.7e), a second compressor (330), and a second buffer tank (708).  Therefore, it would have been obvious to one of ordinary skill in the art the nitrogen foaming gas of TOKIWA et al. is obtained by removing oxygen from air with an absorbent as taught by FUKUHARA and MARWITZ et al. wherein the foaming gas is commonly known in the art to be supplied by a nitrogen gas generation unit with the claimed components as taught by MARWITZ et al.


Response to Arguments
Applicant’s arguments with respect to claim(s) 4-5 have been considered but are moot because the new ground of rejection does not rely on the new combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/            Primary Examiner, Art Unit 1742